Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is prepared in response to a Request for Continued Examination (RCE) filed on June 3, 2021.  
Claims 1-20 are pending.
Claims 1-20 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2021 has been entered.
Response to Amendments
The claim amendments filed on December 22, 2020 have been carefully considered.  However, the amendments failed to place the application in condition for allowance for the following reasons.
The independent claim 1 has been amended to delete a few limitations and incorporate a claim limitation from previously pending claim 2, with minor modifications.  After performing a further search in the prior art, Examiner has identified a new reference Guo et al. that teaches the claimed invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 3, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 recites “a first data stream”, “a second data stream” and “each of the plurality of data streams.”  There appears no association between “the plurality of data streams” and the first data stream and the second data stream.
Claim 1 also recites “a number of bytes of a first original file and a second original file”.  It is unclear what “a number of bytes” is referring to.
Claim 11 has the same issues as claim 1.
Claims 2-10 and 12-20 inherit the issues from their respective dependent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bakharov et al. (US 2012/0128058) in view of Soroushian et al. (US 2008/0037958) and Huang et al. (US 2016/0086636).
Regarding claim 1, Bakharov disclosed a method of a system device, the method comprising: 
receiving a binder file from a source over a network, wherein the binder file includes a plurality of combined files (Bakharov, Fig. 7, step 701);
 decoding a combined file of the plurality of combined files into a plurality of data streams (Bakharov, Fig. 7, steps 702, 703), including: 
reading, from header data included in a header of the combined file of the plurality of combined files, a number of bytes of a first original file and a second original file (Bakharov, [0099, 0103]); and
simultaneously presenting each of the plurality of data streams in distinct portions of a screen of a computing device, wherein each of the plurality of data streams is of a different data type (Bakharov, Fig. 7, steps 704, 705 and [0100]).
Bakharov did not explicitly disclose but Soroushian disclose 
reading a byte block size for each of a first data stream and a second data stream, wherein a byte block includes one or more bytes of data within a file (Soroushian, Fig. 2).
One of ordinary skill in the art would have been motivated to combine Bakharov and Soroushian because Bakharov disclosed a method and a system for encoding media objects and a still image into a video container format file and decoding the file accordingly, where the Bakharov, [0059]), while Soroushian disclosed a method for encoding and recording audio-video interleaved (AVI) files on a storage device (Soroushian, Abstract).  Therefore Soroushain’s disclosure of details of the AVI file format may be used to understand the container format file in Bakharov.
Bakharov did not explicit disclose but Huang disclosed wherein the byte block size for each of the first data stream and the second data stream are determined according to a file size relationship between the first original file and the second original file (Huang, [0029], claim 2, and claim 8).
One of ordinary skill in the art would have been motivated to combine Bakharov and Huang because both references disclosed methods to embed text/subtitle into image/video content and synchronized them during the playback (Bakharov, Abstract, Fig. 7, [0100]; Huang, [0005]).
Regarding claim 2, Bakharov, Soroushian and Huang disclosed the method of Claim 1.
Bakharov further disclosed
wherein decoding the combined file of the plurality of combined files further includes: analyzing the header data included in the header, wherein the combined files includes only one header and includes both data from the first data stream of the first original file and data from the second data stream of the second original file in one body of the combined file in association with only the one header separate from the body (Bakharov, Fig. 1, Fig. 4 and [0059-0077]); 
reading a first file byte block included in the combined file, wherein the first file byte block includes a number of bytes in the combined file corresponding to the byte block size for Bakharov, Fig. 7 and [0099, 0100]); writing the first file byte block to a first file (this is obvious in view of Bakharov’s disclosure); reading a second file byte block included in the combined file, wherein the second file byte block includes a number of bytes in the combined file corresponding to the byte block size for the second data stream read from the header of the combined file (Bakharov, Fig. 7 and [0099, 0100]); and writing the second file byte block to a second file (this is obvious in view of Bakharov’s disclosure).  
Regarding claim 3, Bakharov, Soroushian and Huang disclosed the method of Claim 2.
Bakharov further disclosed
wherein the first file is of a first file type and the second file is of a second file type (Bakharov, Fig. 1, “still image” and “objects” are of two different file types).  
Regarding claim 4, Bakharov, Soroushian and Huang disclosed the method of Claim 3.
Bakharov further disclosed
wherein the first file is an image file and the second file is a non-image file (Bakharov, Fig. 1, “still image” and “objects”).  
Regarding claim 5, Bakharov, Soroushian and Huang disclosed the method of Claim 2.
Bakharov further disclosed
determining if each byte included within the combined file has been read from the combined file and written to one of the first file or the second file; and repeating, upon a determination that each of the bytes included within the combined file have not been written to one of the first file or the second file, the reading, writing, and determining steps.  
Regarding claim 6, Bakharov, Soroushian and Huang disclosed the method of Claim 2.
Bakharov further disclosed
Bakharov, Fig. 7 and [0099, 0100] would have made this obvious).  
Regarding claim 7, Bakharov, Soroushian and Huang disclosed the method of Claim 2.
Bakharov and Huang jointly disclosed wherein the byte block size of the first data stream and the byte block size of the second data stream are in accordance with a ratio that is a number of bytes of the first file to a number of bytes of the second file (Bakharov’s disclosure about encoding still image and objects into one or more blocks, combined with Huang’s teaching of ways to determine the block size based on the file size, would have made the instant claim obvious).  
Regarding claim 8, Bakharov, Soroushian and Huang disclosed the method of Claim 2.
Bakharov further disclosed
wherein the byte block size of the first data stream and the byte block size of the second data stream are determined by: determining which of the first file and the second file includes a greater number of bytes; dividing a number of bytes of the first file or the second file that includes the greater number of bytes by the other one of the first file or the second file to produce a result; determining if the result includes a remainder and, if so, rounding the result up to an integer that is a next integer up from the result; and for the first file or the second file that includes the greater number of bytes, setting the byte block size of the first file or the byte block size of the second file to be equal to the integer (Huang’s disclosure in [0029], claims 2 and 8 combined with the common knowledge in how to divide a sequence of data into blocks when the data size cannot be evenly divided, would have made the instant claim obvious).  
Regarding claim 9, Bakharov, Soroushian and Huang disclosed the method of Claim 8.

wherein the first data stream or the second data stream includes a partial byte block, wherein the partial byte block includes a number of data bytes less than the byte block size of the first file or the byte block size of the second file (this is common knowledge and would be obvious in view of Huang’s disclosure).  
Claims 11-19 recite substantially the same subject matter as claims 1-9, respectively; therefore the same rejection rationale applies to claims 11-19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012.  The examiner can normally be reached on 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442                                                                                                                                                                                                        7/14/2020